                                          Case 3:20-cv-07364-WHO Document 18 Filed 11/25/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST WEST BANK,                                    Case No. 20-cv-07364-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING WITHOUT
                                                 v.                                         PREJUDICE ADMINISTRATIVE
                                   9
                                                                                            MOTION TO FILE DOCUMENTS
                                  10     SUKEERT SHANKER,                                   UNDER SEAL
                                                        Defendant.                          Re: Dkt. No. 2
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff East West Bank (“EWB”) has filed a motion to seal in conjunction with its

                                  14   Complaint. Plaintiff’s Administrative Motion to File Documents Under Seal [Dkt. No. 2]. EWB

                                  15   seeks to seal Exhibit C to the Complaint, which is a Settlement Agreement between EWB and

                                  16   defendant Sukeert Shanker that was signed shortly after Shanker left his employment at EWB. Id.

                                  17   EWB also seeks to seal portions of the Complaint that refer to the Settlement Agreement. Id. In

                                  18   its supporting declaration, EWB only states that the “parties agreed to keep the terms and amount

                                  19   of the Settlement Agreement confidential.” Declaration of Warren Bleeker in Support of

                                  20   Plaintiff’s Administrative Motion to File Documents Under Seal [Dkt. No. 2-1].

                                  21          This justification is insufficient to meet either the good case or compelling interest

                                  22   standards for sealing. See UCP Int’l Co. Ltd. v. Balsam Brands Inc., 252 F. Supp. 3d 828, 835

                                  23   (N.D. Cal. 2017); Bernstein v. Target Stores, Inc., No. 13-CV-01018 NC, 2013 WL 5807581, at

                                  24   *3 (N.D. Cal. Oct. 28, 2013) (“The existence of a confidentiality provision, without more, does

                                  25   not constitute good cause, let alone a compelling reason, to seal.”). As the Hon. Susan Illston

                                  26   explained in Select Portfolio Servicing v. Valentino, a settlement agreement cannot be sealed

                                  27   simply because the parties agreed to keep its terms confidential:

                                  28                  Settling defendants’ motion to file under seal is supported by a sole
                                          Case 3:20-cv-07364-WHO Document 18 Filed 11/25/20 Page 2 of 2



                                                      declaration, which only asserts that the material should be sealed
                                   1                  because the parties agreed among themselves to make the settlement
                                                      agreement confidential. This is insufficient. Not only have the
                                   2                  settling defendants asserted no compelling reason to seal the
                                                      information, they have not even made a showing that some specific
                                   3                  harm or prejudice will result from its publication. The settling
                                                      defendants’ motion does not address whether the non-settling
                                   4                  defendants will be able to view the “confidential” settlement
                                                      information. That they agreed among themselves to keep the
                                   5                  settlement details private, without more, is no reason to shield the
                                                      information from other non-settling parties to the case or the public at
                                   6                  large.
                                   7   No. C 12-0334 SI, 2013 WL 1800039, at *3 (N.D. Cal. Apr. 29, 2013).

                                   8          EWB’s request is also not “narrowly tailored”. Civ. L. R. 79-5(a). It seeks to seal the

                                   9   entire Settlement Agreement but fails to present compelling reasons to justify such a broad

                                  10   request. See United Tactical Sys., LLC v. Real Action Paintball, Inc., No. 14-CV-04050-MEJ,

                                  11   2017 WL 1881157, at *2 (N.D. Cal. May 9, 2017) (parties “fail[ed] to show compelling reasons

                                  12   justify sealing the Settlement Agreement in its entirety,” where the Settlement Agreement showed
Northern District of California
 United States District Court




                                  13   that “not all of the information contained therein consists of trade secret, proprietary, or otherwise

                                  14   protectable material,” and therefore “the document [could] be narrowly redacted to protect only

                                  15   this information”) (emphasis added).

                                  16          Accordingly, EWB’s motion to seal is DENIED without prejudice. EWB should review

                                  17   my Standing Order on Administrative Motions To File Under Seal on the District’s website,

                                  18   particularly with respect to the justification for filing under seal. As it is possible that EWB can

                                  19   tailor its request and offer a compelling reason to seal the documents provisionally filed under

                                  20   seal, I will not unseal any of these documents yet. Within fourteen (14) days of this order, EWB

                                  21   may file a supplemental request and declaration in support of sealing these documents. The

                                  22   request shall be narrowly tailored, such that only sealable information is sought to be redacted

                                  23   from public access, and the supporting declaration should articulate some specific harm or

                                  24   prejudice that would result from public disclosure of the sealable information.

                                  25          IT IS SO ORDERED.

                                  26      Dated: November 25, 2020

                                  27
                                                                                                     William H. Orrick
                                  28                                                                 United States District Judge
                                                                                         2
